FILED
                            NOT FOR PUBLICATION                             DEC 4 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


TIMOTHY LEE BLUDWORTH,                           No. 14-15845

               Plaintiff - Appellant,            D.C. No. 2:13-cv-02137-TLN-
                                                 CKD
  v.

CITY OF STOCKTON; et al.,                        MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                     Troy L. Nunley, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       California state prisoner Timothy Lee Bludworth appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action related to his

criminal conviction. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2000). We affirm.

      The district court properly dismissed Bludworth’s action as Heck-barred

because success on Bludworth’s claims would necessarily imply the invalidity of

his conviction. See Heck v. Humphrey, 512 U.S. 477, 486-87 (1994) (holding that,

“in order to recover damages for an allegedly unconstitutional conviction or

imprisonment, or for other harm caused by actions whose unlawfulness would

render a conviction or sentence invalid,” a plaintiff must prove “that the conviction

or sentence has been reversed on direct appeal, expunged by executive order,

declared invalid by a state tribunal authorized to make such determination, or

called into question by a federal court’s issuance of a writ of habeas corpus”).

      AFFIRMED.




                                          2                                      14-15845